Appeal from that part of a decision of the State Industrial Board which allows an award for a total permanent loss of claimant’s right eye. Claimant sustained accidental injuries while removing hot ashes from a boiler and such injuries required the enucleation of his right eye. Appellants contend that claimant was industrially blind prior to the accident because of another accident which happened in England and resulted in loss of binocular vision, and eighty per cent loss of the use of the eye. There is testimony which indicates that claimant had useful vision in the right eye prior to the accident, and that with the use of proper glasses this vision might have been corrected to an approximately normal condition. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.